      Case 1:17-cr-00026-JGK Document 23 Filed 04/15/20 Page 1 of 1




                                                New York Office
                                                26 Federal Plaza
                                                Room 3630
                                                New York, New York
                                                10278-0140

                                                April 15, 2020

BY ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

       Re:    United States v. Cummins, 17-cr-26 (JGK)

Dear Judge Koeltl:

        The Government respectfully requests that the Court adjourn the sentencing of
Christopher Cummins until on or after June 15, 2020, from the current sentencing date of
May 15, 2020, with the dates for the parties’ sentencing submissions adjusted
accordingly. Mr. Cummins testified as a government cooperator in the matter of United
States v. Aiyer, 18-cr-333. Mr. Aiyer was convicted and is scheduled to be sentenced on
May 29, 2020.

         There are common issues relevant to both sentencings, such as volume of
commerce calculations, that are likely to be resolved at Aiyer’s sentencing. This is the
sixth request for adjournment of sentencing in this case. Counsel for Mr. Cummins joins
in this request. If the Court has any questions, I can be reached at (212) 824-1346.

                                                    Respectfully,

                                                    /s/ Eric Hoffmann
                                                    Eric Hoffmann
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Antitrust Division
                                                    26 Federal Plaza, Ste 3630
                                                    New York, NY 10278
cc: Evan Barr, Esq.; Alexis Casamassima, Esq.
